Citation Nr: 0022938	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly allowance for a surviving 
spouse by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1918 to 
December 1918.  He died in February 1982.  The appellant is 
his surviving spouse.

This matter arises from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  


REMAND

Review of the evidence of record shows that as part of a VA 
Form 9, Appeal to Board of Veterans' Appeals, dated on 
February 23, 1999, and received by VA on that same day, the 
appellant indicated her desire to be afforded a video hearing 
before a member of the Board.  Further review of the record 
shows that the veteran has not been afforded a 
videoconference hearing.

Accordingly, and in order to ensure the appellant's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate to 
schedule the appellant for a 
videoconference hearing to be held at the 
RO before a member of the Board.  See 
38 C.F.R. § 20.704 (1999).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



